DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “to prevent a spatial collision in a horizontal direction at a position at which the flat wire pattern meets a flat wire pattern stacking start position.” It is uncertain whether Applicant is referring to the basic and/or modified flat wire pattern. Examiner will interpret limitation as “to prevent a spatial collision in a horizontal direction at a position at which the basic or the modified 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 101803879B1; English Machine Translation Attached) in view of Tsuiki et al. (US 9641036).
In claim 1, Jung discloses a motor (Fig. 1-12) with a flat wire (14), comprising: a stator  core (110) in which a plurality of teeth (inner radial protrusions of 110 forming 116) and slots (116) are formed in an inner circumference thereof; a rotor ([0045]) which rotates about a center of an inner portion (114) of the stator core (110) as an axis; and flat wires (180) which are inserted into and stacked on the plurality of slots (116) formed in the inner circumference of the stator core (110) to intersect with each other (illustrated in Fig. 1) and include basic flat wire patterns (213) each having a predetermined distance in pitch and modified flat wire patterns (215) each having a distance in pitch which is different from that of the basic flat wire patterns (213) to prevent a spatial collision in a horizontal direction at a position at which the basic or the modified flat wire pattern (213, 215) meets a flat wire pattern stacking start position (221).
Jung does not explicitly teach the rotor which rotates about a center of an inner portion of the stator core as an axis, and in which a plurality of magnets are attached to an outer circumference thereof.
However, Tsuiki teaches (Fig. 1) a motor (100) having a rotor (5) which rotates about a center of an inner portion of a stator core (11) as an axis (6), and in which a plurality of magnets (8) are attached to an outer circumference thereof.
Therefore in view of Tsuiki, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the motor of Jung to have the rotor which rotates about a center of an inner portion of the stator core as an axis, and in which a plurality of magnets are attached to an outer circumference thereof, in order to provide magnetic poles at a set .
	
Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 2: “wherein each of the basic flat wire patterns includes: two straight flat wire elements which are inserted into the slots formed in the inner circumference of the stator core and have a distance of n pitches; one U- or V-shaped hair-pin element which is integrally connected to upper ends of the two straight flat wire elements to electrically connect the two straight flat wire elements, and in which a part of a central portion is twisted to prevent a spatial collision in the horizontal direction and a vertical direction between the intersecting flat wire patterns; and two welded elements in which one ends are integrally connected to lower ends of the two straight flat wire elements and the other ends are electrically connected to two adjacent flat wire patterns and which have a distance of n/2 pitches.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kitamura et al. (US 2012/0007460) teaches stator having a unit coil with flat wire elements of different pitches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832